DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 12/03/2021, Applicant, on 03/01/2022.
Status of Claims
Claims 19-35 are new. 
Claims 1-18 are canceled. 
Claims 19-35 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 112
The arguments have been fully considered and they are persuasive.
Claims 1-16 and 18 were cancelled. As a result, the Examiner withdraws the rejections of claims 1-16 and 18 under 35 USC § 112.
Response to Arguments – Claim Interpretation
The arguments have been fully considered and they are persuasive.
Claims 1-16 and 18 were cancelled. As a result, the Examiner withdraws the claim interpretation for claims 1-16 and 18.
Response to Arguments - 35 USC § 101
The arguments have been fully considered.
Claims 1-16 and 18 were cancelled. The new claims 19-35 are rejected under 35 USC § 101 in the present office action. Please see rejection under  35 USC § 101 (below).
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Claims 1-16 and 18 were cancelled. After an updated search by the Examiner, claims 19-27 and 30-35 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Beoughter and  claims 28-29 are rejected under 35 U.S.C. 103 as being un-patentable over Beoughter in view of Koizumi Taku. Please see rejections under  35 USC § 102/103 (below).

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 19-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 19-35 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 19-35 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of alerting a worker using a wearable device based on a satisfied condition. 
With respect to Step 2A Prong One of the framework, claim 19 recites an abstract idea. Claim 19 includes limitations for “acquire item information relating to an identification of an item to be picking worked on; acquire a skill level of the worker; determine whether a condition relating to the item to be picking worked on is satisfied based on the item information; decide attention information according to the skill level of the worker, wherein the attention information being information for calling attention to the worker; and output the attention information when the condition is satisfied”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for alerting a worker about a work element. As a result, claim 19 recites an abstract idea under Step 2A Prong One.
Claims 33-35 recite substantially similar limitations to those presented with respect to claim 19. As a result, claims 33-35 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 19. Similarly, claims 20-32 recite a certain methods of organizing human activity because they describe a process for alerting a worker about a work related item. As a result, claims 20-32 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 19 does not include additional elements that integrate the abstract idea into a practical application. Claim 19 includes additional elements that does not recite an abstract idea. The additional elements of claim 19 include “An information processing system for supporting a picking work of items performed by a worker, the information processing system comprising: a memory; and a processor coupled to the memory”. When considered in view of the claim as a whole, the steps of “acquiring” do not integrate the abstract idea into a practical application because “acquiring” is an insignificant extra solution activity to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 19 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 33-35 recite substantially similar limitations to those recited with respect to claim 19. Although claim 33 further recites “An information processing device for supporting a picking work of items performed by a worker, the information processing device comprising: a memory; and a processor coupled to the memory”, claim 35 further recites “A non-transitory computer-readable recording medium recording a program”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 33-35 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 20-32 include additional elements beside those described in the independent claims. The additional elements in the dependent claims include “image capturing element” as in claim 23, “display unit” as in claim 24. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea As a result, claims 20-32 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 19 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 19 includes additional elements that does not recite an abstract idea. The additional elements of claim 19 include “An information processing system for supporting a picking work of items performed by a worker, the information processing system comprising: a memory; and a processor coupled to the memory”. The steps of “acquiring” do not amount to significantly more than the abstract idea because “acquiring” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 19 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 33-35 recite substantially similar limitations to those recited with respect to claim 19. Although claim 33 further recites “An information processing device for supporting a picking work of items performed by a worker, the information processing device comprising: a memory; and a processor coupled to the memory”, claim 35 further recites “A non-transitory computer-readable recording medium recording a program”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 33-35 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 20-32 include additional elements beside those described in the independent claims. The additional elements in the dependent claims include “image capturing element” as in claim 23, “display unit” as in claim 24. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 20-32 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 19-35 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-27 and 30-35 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Beoughter et al. (US 20160132046 A1).
Regarding claim 19. Beoughter teaches An information processing system for supporting a picking work of items performed by a worker, the information processing system comprising: a memory; and a processor coupled to the memory and configured to: [Beoughter, claim 1, Beoughter teaches “A wearable mobile user interface device for controlling a process plant, the wearable mobile user interface device comprising: a housing configured to secure the wearable device to a user; a processor, disposed within the housing, communicatively coupled to a network; a memory, disposed within the housing, communicatively coupled to the processor; a display, disposed within or physically coupled to the housing, communicatively coupled to the processor; and one or more routines stored on the memory device and executable by the processor to cause the processor to perform a process control function.” Wherein a processor coupled to the memory to control a process plant] acquire item information relating to an identification of an item to be picking worked on; [Beoughter, para 0095, Beoughter teaches “The server may access context data to determine that the boiler has an associated work item” Wherein acquiring item (boiler) information] acquire a skill level of the worker; [Beoughter, para 0095, Beoughter teaches “and compare a skill threshold associated with the work item to a skill level associated with the first user's profile” Wherein acquiring skill level information for a worker] determine whether a condition relating to the item to be picking worked on is satisfied based on the item information; [Beoughter, para 0095, Beoughter teaches “The server may access context data to determine that the boiler has an associated work item” Wherein the associated work item is equivalent to a satisfied condition] decide attention information according to the skill level of the worker, wherein the attention information being information for calling attention to the worker; and output the attention information when the condition is satisfied [Beoughter, para 0095, Beoughter teaches “Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein based on skill level (not qualified) alerting worker and display alert].  
Regarding claim 20. wherein the processor is further configured to manage an attention information management table in which the item information, the skill level of the worker, and the attention information are associated with each other, wherein the attention information is based on the item information, the skill level of the worker, and the attention information management table [Beoughter, para 0122, Beoughter teaches “The information in a personnel profile 306 may include skill sets,” Wherein skill set info. Para. 0256 teaches “For example, when the UI device 112 is proximate to a mixing tank, the UI device 112 being used by an operator may display the operational status of the tank, the capacity of the tank, the fill level of the tank, temperature of the material in the tank, the pressure in the tank, the status of any input/output valves controlling material flowing into/out of the tank, any alarms or alerts related to the tank” wherein item information and alert information. Further, 0095 teaches “The tablet may receive a unique identifier from the context ID device and transmit the unique identifier to the server. The server may identify the boiler based on the unique identifier. The server may
access context data to determine that the boiler has an associated work item, and compare a skill threshold associated with the work item to a skill level associated with the first user's profile. Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” wherein the server is managing item information, alert information, and skill information to provide alerts].  
Regarding claim 21. wherein the attention information relates to a combination of items associated with the item information [Beoughter, para 0107, Beoughter teaches “As the technician prepares to shut off the valve before beginning the replacement procedure, the tablet UI device may alert the technician, via the wearable UI device, that shutting off the valve at that moment will cause a flare, and alerts him that the flare can be avoided, and the environment spared, by waiting several minutes before shutting off the valve.” Wherein shutting off a valve is one item and alerting for a flare is another item. As a result, Beoughter alerts for a combination of items].  
Regarding claim 22. wherein when the item information indicated in a pick list is acquired, determine whether the condition relating to the item to be picking worked on is satisfied based on the item information, the pick list is used for the picking work by the worker [Beoughter, para 0095, Beoughter teaches “As the first user comes into proximity with the boiler, the tablet establishes RFID communication with a boiler context ID device. The tablet may receive a unique identifier from the context ID device and transmit the unique identifier to the server. The server may identify the boiler based on the unique identifier. The server may access context data to determine that the boiler has an associated work item” Wherein the associated work item is equivalent to a satisfied condition based on item information acquired by the server].  
Regarding claim 23. wherein the item information is acquired from an image captured by an image capturing element of a wearable device worn by the worker [Beoughter, para 0143, Beoughter teaches “The image capture routine 890 may operate to capture an image via the image sensor or camera 844. In some embodiments, the image may be transmitted to a node on the network 100 via the network interface 825, where the node may analyze the image to identify process data. For example, in one embodiment the image capture routine 890 may cause the image sensor 844 to capture an image of a flame. The image capture routine 890 may transmit the image of the flame to a node (e.g., the server 150, the expert system 104, etc.) via the network 100, where the node may analyze the image to identify the color and corresponding temperature of the flame” Wherein capturing image of the flame is capturing item image. Routine 890 is part of figure 8 which is a UI device according to para. 0134. The UI device is a wearable device according to para. 0307 “While any of the aspects described herein may be implemented with or include the various UI devices 112a-112k described above, wearable devices such as the wearable device (smart watch) 112d and the wearable device (smart glasses)”].  
Regarding claim 24. wherein the output of the attention information is displayed by a display unit of a wearable device worn by the worker [Beoughter, para 0107, Beoughter teaches “As above, the UI device may guide the technician through safety procedures and the procedure for replacing the gas valve. As the technician prepares to shut off the valve before beginning the replacement procedure, the tablet UI device may alert the technician, via the wearable UI device” Wherein display alert to the UI device. The UI device is a wearable device according to para. 0307 “While any of the aspects described herein may be implemented with or include the various UI devices 112a-112k described above, wearable devices such as the wearable device (smart watch) 112d and the wearable device (smart glasses)”].  
Regarding claim 25. wherein the attention information is decided based on the item information acquired and the skill level of the worker acquired [Beoughter, para 0095, Beoughter teaches “The server may identify the boiler based on the unique identifier. The server may access context data to determine that the boiler has an associated work item, and compare a skill threshold associated with the work item to a skill level associated with the first user's profile. Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein based on skill level (not qualified) and boiler (item information), alerting worker and display alert].  
Regarding claim 26. wherein the processor is further configured to acquire work type information indicating a type of work in the picking work, and determine whether a condition relating to the type of work in the picking work is satisfied based on the work type information acquired [Beoughter, para 0107, Beoughter teaches “As above, the UI device may guide the technician through safety procedures and the procedure for replacing the gas valve. As the technician prepares to shut off the valve before beginning the replacement procedure, the tablet UI device may alert the technician, via the wearable UI device, that shutting off the valve at that moment will cause a flare, and alerts him that the flare can be avoided, and the environment spared, by waiting several minutes before shutting off the valve. After the conditions that would cause the flare have passed, the technician may proceed to shut off the valve without causing the flare” Wherein “shutting off the valve at that moment will cause a flare” is  equivalent to a satisfied condition based on type of work].  
Regarding claim 27. wherein the attention information is decided based on the item information and the work type information acquired and the skill level of the worker acquired [Beoughter, para 0095, Beoughter teaches “As the first user comes into proximity with the boiler, the tablet establishes RFID communication with a boiler context ID device. The tablet may receive a unique identifier from the context ID device and transmit the unique identifier to the server. The server may identify the boiler based on the unique identifier. The server may access context data to determine that the boiler has an associated work item, and compare a skill threshold associated with the work item to a skill level associated with the first user's profile. Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein the boiler information is an item information and the alert is based on item information and skill information and “Determining that the first user is unqualified to work on the work item associated with the boiler” is equivalent to a work type].
Regarding claim 30. wherein the attention information is output when a timing of performing work of the picking work satisfies a predetermined condition relating to a period of time [Beoughter, para 0107, Beoughter teaches “As the technician prepares to shut off the valve before beginning the replacement procedure, the tablet UI device may alert the technician, via the wearable UI device, that shutting off the valve at that moment will cause a flare, and alerts him that the flare can be avoided, and the environment spared, by waiting several minutes before shutting off the valve.” Wherein “As the technician prepares to shut off the valve” is equivalent to “when a timing of performing work of the picking work satisfies a predetermined condition relating to a period of time”].  
Regarding claim 31. wherein the processor is further configured to receive confirmation information indicating that the attention information has been confirmed [Beoughter, para 0256, Beoughter teaches “the alarms/alerts that the user can acknowledge” Wherein confirming alert].  
Regarding claim 32. wherein the processor is further configured to: receive evaluation information from the worker for an output of the attention information; and aggregate the evaluation information [Beoughter, para 0348, Beoughter teaches “Of course, the wearable device 3600 may also be used by the outside worker, for example the outside operator, to provide feedback as they are performing an action” Wherein a worker feedback as performing the work is equivalent to evaluation].  
Regarding claim 33. Beoughter teaches An information processing device for supporting a picking work of items performed by a worker, the information processing device comprising: a memory; and a processor coupled to the memory and configured to: [Beoughter, claim 1, Beoughter teaches “A wearable mobile user interface device for controlling a process plant, the wearable mobile user interface device comprising: a housing configured to secure the wearable device to a user; a processor, disposed within the housing, communicatively coupled to a network; a memory, disposed within the housing, communicatively coupled to the processor; a display, disposed within or physically coupled to the housing, communicatively coupled to the processor; and one or more routines stored on the memory device and executable by the processor to cause the processor to perform a process control function.” Wherein a device including a processor coupled to the memory to control a process plant] determine whether a condition relating to an item to be picking worked on is satisfied based on item information relating to an identification of an item to be picking worked on is acquired; [Beoughter, para 0095, Beoughter teaches “The server may access context data to determine that the boiler has an associated work item” Wherein the associated work item is equivalent to a satisfied condition] decide attention information according to a skill level of the worker acquired, the attention information being information for calling attention to the worker; and output the attention information decided when the condition is determined to be satisfied [Beoughter, para 0095, Beoughter teaches “Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein based on skill level (not qualified) alerting worker and display alert].  
Regarding claim 34. Beoughter teaches An information processing method executed by an information processing system for supporting a picking work of items performed by a worker, the information processing method comprising: [Beoughter, claim 22, Beoughter teaches “A method for performing notification in a process control environment, the method comprising” Wherein a method supporting work in a workplace]  acquiring item information relating to an identification of an item to be picking worked on; [Beoughter, para 0095, Beoughter teaches “The server may access context data to determine that the boiler has an associated work item” Wherein acquiring item (boiler) information] acquiring a skill level of the worker; [Beoughter, para 0095, Beoughter teaches “and compare a skill threshold associated with the work item to a skill level associated with the first user's profile” Wherein acquiring skill level information for a worker] determining whether a condition relating to the item to be picking worked on is satisfied based on the item information acquired; [Beoughter, para 0095, Beoughter teaches “The server may access context data to determine that the boiler has an associated work item” Wherein the associated work item is equivalent to a satisfied condition]
deciding attention information according to the skill level of the worker acquired, the attention information being information for calling attention to the worker; and outputting the attention information decided when it is determined that the condition is satisfied [Beoughter, para 0095, Beoughter teaches “Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein based on skill level (not qualified) alerting worker and display alert].  
Regarding claim 35. Beoughter teaches A non-transitory computer-readable recording medium recording a program for causing a computer of an information processing system for supporting a picking work of items performed by a worker to function as: [Beoughter, para. 0358, Beoughter teaches “programs, and/or applications are referred to herein as stored or saved on a computer readable memory or on a computer readable medium, the words “stored” and “saved” are intended to exclude transitory signals”] determine whether a condition relating to an item to be picking worked on is satisfied based on item information relating to an identification of an item to be picking worked on is acquired; [Beoughter, para 0095, Beoughter teaches “The server may access context data to determine that the boiler has an associated work item” Wherein the associated work item is equivalent to a satisfied condition] decide attention information according to a skill level of the worker acquired, the attention information being information for calling attention to the worker; and output the attention information decided when it is determined that the condition is satisfied [Beoughter, para 0095, Beoughter teaches “Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein based on skill level (not qualified) alerting worker and display alert].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims  28-29 are rejected under 35 U.S.C. 103 as being un-patentable over Beoughter in view of Koizumi Taku (JP6139756B1) hereinafter Taku.
Regarding claim 28. Beoughter teaches all of the limitations of claim 19 (as above). Beoughter does not specifically teach, however, Taku teaches wherein the processor is further configured to acquire position information relating to a work place of the picking work, and determine whether a condition relating to the work place of the picking work is satisfied based on the position information acquired [Taku, para. 0034, Taku teaches “The danger location determination unit 54 determines whether or not the worker position indicated by the worker information acquired from the danger map 60 is within the determination alert range, and the elevator 10 indicated by the operation status information acquired from the elevator operation status confirmation unit 50. It is determined whether or not to alert the worker WK based on whether or not the operating state of the above satisfies the alerting condition described later” wherein “unit 54 determines whether or not the worker position indicated by the worker information acquired from the danger map 60 is within the determination alert range” is equivalent to “determines whether the condition is satisfied based on the position”]
  	Beoughter teaches methods and apparatus for performing functions in a process plant include the use of wearable mobile user-interface and Taku teaches an alert device. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Beoughter to incorporate the teaching of Taku by applying the alerting based on condition satisfied based on position.  The motivation to combine Beoughter with Taku has the advantage of enhancing safety and workability in the work place by determining that the worker WK is alerted when the worker position is within the determination alert range and the operating state of the elevator 10 [Taku, para. 0003 and 0034].
Regarding claim 29. Beoughter in view of Taku teaches all of the limitations of claim 28 (as above). Beoughter does not specifically teach, however, Taku teaches wherein the attention information is decided based on the item information and the position information acquired [Taku, para. 0034, Taku teaches “The danger location determination unit 54 determines whether or not the worker position indicated by the worker information acquired from the danger map 60 is within the determination alert range, and the elevator 10 indicated by the operation status information acquired from the elevator operation status confirmation unit 50. It is determined whether or not to alert the worker WK based on whether or not the operating state of the above satisfies the alerting condition described later” wherein deciding to alert a worker based on position information and item information (elevator)] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Beoughter to incorporate the teaching of Taku by applying the alerting based on item information and position.  The motivation to combine Beoughter with Taku has the advantage of enhancing safety and workability in the work place by determining that the worker WK is alerted when the worker position is within the determination alert range and the operating state of the elevator 10 [Taku, para. 0003 and 0034]
Further, Beoughter teaches alerting based on the skill level of the worker acquired [Beoughter, para 0095, Beoughter teaches “Determining that the first user is unqualified to work on the work item associated with the boiler, the server may forego altering the display of tablet instead of updating the display with information about the work item” Wherein based on skill level (not qualified) alerting worker].
Conclusion
Applicant's amendments and arguments dated 03/01/2022 necessitated the reformulation of the 35 USC § 101 and the introduction of a new reference under 35 USC § 103.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623